DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on November 2, 2016. 

Status of Claims
This action is in reply to the communication filed on January 24, 2022.
Applicant’s election with traverse of Group I in the reply filed on January 24, 2022 is acknowledged. The traversal is on the ground that examination of both groups would not produce an undue burden. This is not found persuasive because the restriction was not made based on search burden, but rather on unity of the invention. As shown below, there is no unity of invention because although the claimed inventions require the technical feature of a patch comprising an absorbent hydrogel layer and a backing sheet adhered to the absorbent hydrogel layer, this technical feature is not a special technical feature as it is shown below that it does not make a contribution over the prior art in view of Munro (US20070282237A1).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected patch for absorbing perspiration from the human skin, there being no allowable generic or linking claim.
Claims 1 – 9 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on April 26, 2019, March 27, 2020, August 19, 2020, and October 26, 2021, have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munro (US20070282237A1).
As per claim 1, Munro teaches:
A method comprising the topical application of a patch ([0138]: “The materials may suitably be used in a range of skin contact…. Articles and applications include patches.”)
The patch comprising an absorbent hydrogel layer and a backing sheet adhered to the absorbent hydrogel layer (In [0016], Munro teaches that the material contains an absorbent sheet material which comprises a hydrogel, and that this material may comprise an impermeable backing layer that is attached to the absorbent sheet material ([0052], [0055]).)
The perspiration being absorbed into the hydrogel layer and thereby trapped (In [0080], Munro teaches that the hydrogel absorbent material is used to absorb sweat.”)
As per claim 2, Munro teaches:
Wherein the hydrogel layer comprises a hydrophilic polymer ([0083]: “Hydrogels are, generally speaking hydrophilic polymers characterized by their hydrophilicity.”)
As per claims 3 – 5, Munro teaches:
Wherein the hydrophilic polymer is a metal salt of poly(2-acrylo-2-methyl-1-propanesulfonic acid) crosslinked with poly(ethylene glycol) ([0121]: “The hydrogel used in the present invention preferably consists essentially of a cross-linked hydrophilic monomer.” In [0151] of the Examples, Munro teaches that the hydrogel material was acrylamidomethylpropanesulphonic acid (NaAMPS), from Lubrizol, which is a sodium salt of the claimed polymer, and an IRR280 cross-linker, which is taught to be a PEG400 diacrylate.)
As per claim 6, Munro teaches:
Wherein the backing sheet comprises a pressure sensitive adhesive ([0055]: “The multi-layer structure may suitably comprise a pressure sensitive adhesive… which may be coated on the side of the backing layer in contact with the absorbent material to act as a means of more securely attaching the backing layer to the absorbent material… when 
As per claim 8, Munro teaches:
Wherein the absorbent hydrogel layer comprises a skin health promoter and the method also involves the release of said skin health promoter (In [0116 – 0117], Munro teaches that the hydrogel can contain antimicrobial agents, such as iodide and oxygen, which react to produce iodine, a potent antimicrobial agent. As the components react, they are interpreted on being “released” as claimed.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 6 and 8 are rejected under 35 U.S.C. 103  as being unpatentable over Munro (US20070282237A1).
In the event it is shown that Munro does not disclose the claimed invention with sufficient specificity, the invention is obvious because Munro discloses the claimed constituents and discloses that they may be used alternatively or in combination.    

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US20070282237A1) in view of Van Bavel (US20100189753A1), as applied to claims 1 – 6 and 8 above.
As per claims 7 and 9, Munro teaches hydrogel patches for the absorption of sweat from the skin ([0080], [0138]). Munro does not specifically teach:
Wherein the absorbent hydrogel layer comprises a fragrance and the method also involves the release of said fragrance
Wherein the method further comprises the capture of volatile malodourous materials from the human skin
Van Bavel teaches a patch for controlling odor that is applied directly to the skin (Abstract). This patch receives perspiration ([0009]), and contains a hydrogel layer ([0033]). Van Bavel teaches the patch includes at least one odor-control agent (Abstract). These odor-control agents can include cyclodextrins which can be used to absorb malodours in sweat, and perfumes that can be released in situ to mask the undesirable odor ([0039]). These compounds control the odor ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patch of Munro to include an odor-control agent such . 

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20160166439A1 and US6203810B1 both teach skin-adhesive patches with hydrogel layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789